Case 4:21-cv-00492-O Document 134 Filed 08/05/21                Page 1 of 2 PageID 12842



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 THE NAUGHTYS LLC

        Plaintiff,

 v.                                                   Civil Action No. 4:21-CV-00492-O

 DOES 1-580

        Defendants


                         NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff The

Naughtys LLC voluntarily dismisses, with prejudice, its claims against the following defendants:

       •   DOE 192: USA FAST SHIPMENT (7-10 DAYS) – Alsolike Direct, (Amazon
           Merchant ID A13LBU53T5DNN2)

       •   DOE 217: Fortantoz, (Amazon Merchant ID A1PLVNPHZ8SGW)

       •   DOE 224: Dermanony, (Amazon Merchant ID A1UUJB9KUW0IIF)

       •   DOE 234: Ourona, (Amazon Merchant ID A1YQRCTLLOTJUA)

       •   DOE 236: 🚀MANDIY🚀 7-15 day Delivery🚀, (Amazon Merchant ID
           A1ZYV4RGN5VRSH)

       •   DOE 240: Beuttiful, (Amazon Merchant ID A2134N6J9K3RTZ)

       •   DOE 259: Mcengwui, (Amazon Merchant ID A2DZ7P6YFNR9QW)

       •   DOE 267: Arystk, (Amazon Merchant ID A2II7TCRITMOY3)

       •   DOE 281: Wohan45-US SHIPPING, (Amazon Merchant ID A2OSOUUXS2A0JC)

       •   DOE 315: WOMENQAQ(ship               US    7-15   days),   (Amazon    Merchant    ID
           A3AHC4MYIU8LGV)

       •   DOE 316: LAODIA, (Amazon Merchant ID A3AKP75IXYEA24)
Case 4:21-cv-00492-O Document 134 Filed 08/05/21                Page 2 of 2 PageID 12843



       •   DOE 360: iFOMO, (Amazon Merchant ID AJN5J7HU3AQ23)

       •   DOE 439: jihemei_2, (eBay Merchant ID 2083326542)

       •   DOE 525: trendymall, (Wish Merchant ID 55e65ac6f09cc444e8ab3c3c)

       •   DOE 541: huibaikeji, (Wish Merchant ID 57e5d855d30d8048e218fc98)

       •   DOE 556: beautymirror, (Wish Merchant ID 58f7184f509aa411c3f800b6)

       •   DOE 558: honour house, (Wish Merchant ID 593e481225c4f55bb7e4a54e)


Dated: August 5, 2021                               Respectfully Submitted,

                                                    CREEDON PLLC

                                                    By: /s/ Charles A. Wallace
                                                    James H. Creedon
                                                    Texas Bar No. 24092299
                                                    Charles A. Wallace
                                                    Texas Bar No. 24110501
                                                    5 Cowboys Way, Suite 300
                                                    Frisco, TX 75034
                                                    Tel. 972.850.6864
                                                    Fax 972.920.3290
                                                    jhcreedon@creedon.com
                                                    cwallace@creedon.com

                                                    ATTORNEYS FOR PLAINTIFF
                                                    THE NAUGHTYS LLC



                               CERTIFICATE OF SERVICE

        I certify that on August 5, 2021, I caused a true and correct copy of the foregoing to be
filed on the Court’s CM/ECF system, which served notice on all counsel of record.

                                                    /s/ Charles A. Wallace
                                                    Charles A. Wallace




                                               2
